PER CURIAM.
This is an appeal from an order affirming a referee in bankruptcy in denying a discharge to a bankrupt. The ground of the denial was that the bankrupt had failed to schedule assets with intent to defraud his creditors. The bankrupt admitted the failure to schedule the assets but denied any intent to conceal them or to defraud creditors. The question is purely one of fact and nothing would be accomplished by an anafysis of the evidence, which is ample to support the findings below. The denial of fraudulent intent was supported by nothing except the testimony of the bankrupt who swore that the assets were omitted from the schedule as a result of inadvertence and not with intent to defraud. We would certainly not be justified in saying that the finding that there was such intent is clearly wrong when it conies to us with the strong presumption of correctness that attaches to findings made by a referee, who has seen and heard the witnesses, and confirmed by the District Judge who has reviewed the facts carefully and filed an opinion in support of his views.
Affirmed.